IN THE
                         TENTH COURT OF APPEALS



                                No. 10-11-00219-CR

                    IN RE RANDY LYNN PENDERGRASS



                                Original Proceeding


                          MEMORANDUM OPINION

      Randy Lynn Pendergrass presented documents for filing in this Court requesting

an order to produce records. By letter dated June 17, 2011, the Clerk of this Court

notified Pendergrass that the proceeding was subject to dismissal because the Court

was unable to determine what procedure Pendergrass was pursuing and what

jurisdiction the Court had to compel the relief requested. Pendergrass was also warned

that the proceeding would be dismissed unless, within 21 days of the date of the letter,

a response was filed showing the ground or basis for the Court’s jurisdiction of the

issues Pendergrass presented.
       More than 21 days have passed and Pendergrass has not responded.

Accordingly, this proceeding is dismissed.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed July 20, 2011
Do not publish
[OT06]




In re Pendergrass                                                 Page 2